Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Acknowledgment is made of applicant’s amendment filed on 12/10/2021. Claims 2 and 5 have been canceled; and claims 1 and 9 have been amended. 
Claims 1, 3, 4 and 6-9 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2005/0140871 in view of Long et al. PCT/CN2017/070622 (US 2018/0190671) and Kim et al. US 2017/0317159.
Claim 1: Huang discloses a display device comprising: 
(Fig. 1) a data line D [0025] extending in a first direction (Y-direction) and arranged in a second direction (X-direction) intersecting the first direction (Y-direction);
a gate line G extending in a second direction (X-direction) intersecting the data lines D, the gate lines being insulated from the data lines;
a reflective electrode R (reflective electrode) [0025] extending in the first direction (X-direction) to intersect one of the gate lines G
(Fig. 2) a first electrode 104a (transparent electrode 104a connecting source region 103a at contact hole 102a) [0029] above an upper surface of the first data line D/DE 
(Figs. 1, 2) a second electrode 104b (pixel electrode 104b, connecting drain region 103b at contact hole 102b) [0026] spaced apart from the first electrode 104a in the first direction (pixel electrode 104b is formed in the pixel region, above electrode 104a) [0029] and connected to the reflective electrode R – Note: the pixel electrode 104b is formed on the entire surface of both the reflective electrode R and the transmitting part 101b [0026]
 (Fig. 2) a semiconductor layer 103 (103a/103b) (semiconductor layer 103 having source and drain regions 103a and 103b) [0025] connecting the first electrode 104a (left transparent electrode 104a) and the second electrode 104b (pixel electrode)
(Fig. 1) the first electrode 104a at least partially overlaps the first data line G, 
except
the data lines including a first data line having a zigzag shape;
first electrode between an upper surface of the first data line and a lower surface of the reflective electrode
however Long et al. teach
(Fig. 1A) the data lines including a first data line 70 having a zigzag shape (data line 70 forms a zigzag-shaped folding structure) [0052]
and Kim et al. teach
(Figs. 7-9) first electrode S1 (first source electrode) is between an upper surface of the first data line 211s1/DL (source electrode 211s1 of TFT1 is connected to data line DL) [0089] and a lower surface of the reflective electrode 310 (pixel electrode 310 as a reflective electrode) [0092]
It would have been obvious to one of ordinary skill in the art to modify Hwang's invention with Long’s structure in order to provide improved aperture ratio and contrast to the display device, as taught by Long [0045]; and with Kim’s structure in order to provide improved resolution to the display device, as taught by Kim [0004].

Claims 6, 7: Hwang et al. disclose
Claim 6: (Fig. 1) in a plan view the width of the reflective electrodes R in the second direction (horizontal direction) is less than the width in the second direction (horizontal direction) of each of the data lines D (width of reflective electrodes R having open portion A is thinner than that of data line D) [0026-0028];
Claim 7: (Fig. 1) in the plan view the reflective electrodes R extend across edges (left/right edges) of the gate lines G at the intersection points (left/right intersection points)

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2005/0140871, Long et al. PCT/CN2017/070622 (US 2018/0190671), Kim et al. US 2017/0317159 as applied to claim 1 above, and further in view of Ashizawa et al. US 2009/0268148.
Claims 3, 4: Lim et al. disclose s above
Ashizawa et al. teach
Claim 3: (Fig. 1) an interval between the data lines DL/DL is less than an interval between the gate lines GL/GL (due to rectangular structure)
Claim 4: (Fig. 1) a width of the first direction (thickness in Y-direction) of each of the gate lines GL is greater than a width of the second direction (thickness in X-direction) of each of the data lines DL
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Ashizawa’s gate line structure in order to provide improved manufacturing, as taught by Ashizawa [0010].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2005/0140871, Long et al. PCT/CN2017/070622 (US 2018/0190671), Kim et al. US 2017/0317159 as applied to claim 1 above, and further in view of Noh et al. US 2018/0204856.
Claim 8: Hwang et al. disclose
(Figs. 1, 2) [0029] a first electrode 104a (transparent electrode) connected to one of the data lines DE (at source contact hole 102a); a second electrode 104b (pixel electrode, formed over drain region 103b at contact hole 102b) spaced apart from the first electrode 104a in the first direction and connected to one of the reflective electrode R (at drain contact hole 102b); and a semiconductor layer 103 connecting the first electrode 104a and the second electrode 104b 
and Noh et al. teach
(Fig. 1) the semiconductor layer 154 (transistor TR is positioned in a region where the gate line 121 and the data line 171 cross each other; semiconductor layer 154 is covered by the drain electrode 175) [0045-0046] is disposed on an intersection point of the data line 171 and the gate line 121.  
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Hwang’s structure in order to provide lower power consumption to the display device, as taught by Hwang [0010]; and with Noh’s TFT structure in order to provide improved aperture ratio and contrast to the display device, as taught by Noh [0045].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2005/0140871, Long et al. PCT/CN2017/070622 (US 2018/0190671), Kim et al. US 2017/0317159, Noh et al. US 2018/0204856 as applied to claim 8 above, and further in view of Lin US 2007/0236414.
Claim 9:
Lin teaches
(Fig. 12) the first electrode and the second electrode 84/84 (neighboring branch electrodes 84, protruding from the pixel electrode 80) [0037] vertically overlap the one of the data line 86/88 in a plan view, are within a width of the one of the data lines 88 (second data line) in the second direction (in horizontal direction, second branch electrodes 84 are within a width of the one of the data lines 88) – Note: the claim limitation is sufficiently broad to embrace constructions such as Lin’s protruding electrodes within a width of the data line.
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Lin’s structure in order to provide reduced cross-talk to the display device, as taught by No [0009];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871